PER CURIAM.
Motion for an appeal from a judgment of the Bourbon Circuit Court, Hon. Marion Rider, Special Judge, awarding appellee damages in the sum of $1,940 for appellants’ breach of an oral contract to correct defects in a hay baler appellee purchased from appellants.
It is argued by appellants that the court erred in: 1. overruling their motion for
a directed verdict; 2. permitting appel-'lee under CR 15.02 to amend his complaint after judgment to conform to his proof; 3. instructing the jury; 4. refusing to allow appellants to introduce evidence as to custom in the farm implement industry; 5. that the proof of damages was too speculative to permit recovery.
After reading the record and the briefs and examining the authorities cited there- . in, we have reached the conclusion there is no merit in any of appellants’ contentions, therefore the motion for appeal is overruled and the judgment is affirmed.